DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 02/17/2021. The examiner acknowledges the amendments to claims 1, 17, and 19. Claims 1-19 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 6, filed 02/17/2020, with respect to the USC 112(b) rejections of claims 17 and 19 have been fully considered and are persuasive.  The USC 112(b) rejections of claims 17 and 19 have been withdrawn. 
Applicant's arguments filed 02/17/2020 with respect to the USC 102 and 103 rejections of claims 1-19 have been fully considered but they are not persuasive. On pg 7 of their Remarks, Applicant asserts Grinberg is intended to be used for measuring a height and force in an intervertebral disc space, which is different for being configured for measuring the claimed a height and force in interspinous, interlaminar space in claim 1. Examiner respectfully disagrees.
In response to applicant's argument that Grinberg is intended to be used for measuring a height and tension in an intervertebral disc space, which is different for being configured for measuring the claimed height and force of an interspinous, interlaminar space, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed 
On pg 7-8 of their Remarks, Applicant asserts US 20040059261 A1 to Grinberg does not teach a combination distance and force measurement component because they are two different components. Examiner respectfully disagrees.
Claim 1 merely recites that the distance and force measurements are a combination. The distance (height indicator 121) and force measurement (load cell 81) of Grinberg can be considered a functional combination, because they are both attached to handle (125) and are required to perform their measurements simultaneously in order measure a tension within the vertebral disk space being examined [0029].
Furthermore, making two structures integral is not considered to make an application patentable differentiable over a prior art allegedly showing the structures as separate when the structures perform similar functions in the integration as they do apart (such as simultaneously measuring height and force), unless some new and unexpected result of the integration is recognized by the instant application (MPEP 2144.04, V., B.).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040059261 A1 to Grinberg (cited in previous Office Action).
Regarding claim 1, Grinberg anticipates an instrument for evaluating an interspinous, interlaminar space between adjacent vertebrae [abstract], comprising:
a pair of handles (comprising 53, 63, 151, and 161) connected at a pivoting hinge (71) [0026-0027] (Fig 1), each handle having a gripping portion at one end (57 and 67) [0026-0027] and extending into a leg extension at another (85 and 87) [0032] (Fig 1), each of the leg extensions terminating at a tip (81 and 83) having a bearing surface (outer surface of the tips) for engaging a bone (vertebral) surface [0013-0014, 0031] (Fig 1),
a spring bias mechanism (131) between the pair of handles [0055] (Fig 1), and
a combination distance (height indicator 121) and force (load cell 81) measurement component in cooperation with the pair of handles [0028, 0054] (Fig 1), the component being configured to measure a distance of the interspinous, interlaminar space ([abstract,0054], height indicator (121) of the component is configurable for measuring a distance in an intervertebral disk space, in intervertebral disc spaces, which are located in the interpsinous, interlaminar space between vertebrae of the spine), and a force for maintaining said distance [0029].



Regarding claim 3, Grinberg anticipates all the limitations of claim 2, wherein each of the leg extensions (85 and 87) extends at a right angle relative to the handles (comprising 53, 63, 151, and 161) ([0032], stops 85 and 87 extend at right angles relative to the handle comprising (151 and 161), as can be seen in Fig 1).

Regarding claim 4, Grinberg anticipates all the limitations of claim 1, wherein the tips of the leg extensions (81 and 83) extend at an angle relative to the leg extensions (85 and 87) ([0031-0032], tips 81 and 83 form a roughly 180 degree angle with stops 85 and 87 as shown in Fig 1).

Regarding claim 7, Grinberg anticipates all the limitations of claim 1, wherein the spring bias mechanism comprises a pair of interconnected leaf springs [0055] (Fig 1).

Regarding claim 8, Grinberg anticipates all the limitations of claim 1, wherein the combination distance and force measurement component (specifically height indicator 121 of the combined distance and force measuring structures 121 and 81) is slidingly attached to one of the handles (through hole 127 on second handle 63) and fixedly attached to the other of the handles (pivotally attached to proximal portion 125 on first handle 53) [0054] (Fig 1).

Regarding claim 15, Grinberg anticipates all the limitations of claim 1, wherein movement of the gripping portion of the handles towards one another effects spreading apart of the tips [0060].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grinberg in view of US 20060052795 A1 to White.
Regarding claim 5, Grinberg teaches all the limitations of claim 4, however Grinberg does not teach the tips extend at a right angle relative to the leg extensions.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Grinberg to have the tips extend at a right angle relative to the leg extensions based on the teachings of White, because doing so would enable the device to advance superficially into periosteum, as recognized by White [0046].

Claims 6, 9-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grinberg in view of US 20040267279 A1 to Casutt, et al. (hereinafter Casutt).
Regarding claim 6, Grinberg teaches all the limitations of claim 1, however Grinberg does not teach the bearing surface includes a surface feature for enhanced bone contact.
Casutt teaches a bearing surface (27 and 29) includes a surface feature (29 and 30) for enhanced bone contact (Examiner’s note: “for enhanced bone contact” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because [0024], projections (29 and 30) qualify as a protrusion, which is identified as a suitable surface feature in [0024] of Applicant’s originally filed specification, and they are configurable to contact bone if no pedicle screws are attached to them) (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Grinberg to have the bearing surface includes a surface feature for enhanced bone contact based on the teachings of Casutt, because both Grinberg and Casutt are directed to measuring distances between adjacent spinal vertebrae (Grinberg [0001/0054]/Casutt [0001]), so modifying Grinberg to comprise the aforementioned elements of Casutt would have 

Regarding claim 9, Grinberg teaches all the limitations of claim 1, however Grinberg does not teach the combination distance and force measurement component includes a main body (121) [0054] (Fig 1).
However, Grinberg does not teach the main body having a channel and a translatable shaft movable therein.
Casutt teaches a combination distance and force measurement component (comprising 14, 24, 33, and 44-45) includes a main body (44) having a channel (33) and a translatable shaft (14 and 45) movable therein [0023] (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Grinberg to have the combination distance and force measurement component includes the main body having a channel and a translatable shaft movable therein based on the teachings of Casutt, because both Grinberg and Casutt are directed to measuring distances between adjacent spinal vertebrae (Grinberg [0001/0054]/ Casutt [0001]), so modifying Grinberg to comprise the aforementioned elements of Casutt would have had the obvious result of measuring distances between adjacent spinal vertebrae using the aforementioned structures of Casutt.

Regarding claim 10, Grinberg in view of Casutt teach all the limitations of claim 9, and Grinberg further teaches the main body (121) includes at one portion thereof a series of indicia 

Regarding claim 11, Grinberg in view of Casutt teach all the limitations of claim 9, however Grinberg does not teach the main body includes at one portion thereof a series of indicia representing units of force.
Casutt teaches a main body (comprising 14, 24, 32-33, and 44) includes at one portion thereof a series of indicia representing units of force (24) ([abstract, 0022-0023], scale 24 comprises indicia which can be read to determine a pre-tension force) (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Grinberg to have the main body includes at one portion thereof a series of indicia representing units of force based on the teachings of Casutt, because both Grinberg and Casutt are directed to measuring forces applied in order to space adjacent spinal vertebrae (Grinberg [0001]/ Casutt [abstract-0001]), so modifying Grinberg to comprise the aforementioned elements of Casutt would had the obvious result of measuring forces applied in order to space adjacent spinal vertebrae using the aforementioned structures of Casutt.

Regarding claim 12, Grinberg in view of Casutt teach all the limitations of claim 9, and Grinberg further teaches including a knob (129) for maintaining the handles (comprising 53, 63, 151, and 161) in position relative to one another against the translatable shaft of the combination distance and force measurement component (Examiner’s note: “for maintaining the handles in position relative to one another against the translatable shaft of the combination distance and force measurement component” is interpreted as intended use, wherein if the apparatus is 

Regarding claim 13, Grinberg in view of Casutt teach all the limitations of claim 9, however Grinberg does not teach the translatable shaft includes a band to indicate a measured unit of distance when viewed through a window of the main body near the indicia representing units of distance.
Casutt teaches a translatable shaft (14 and 45) includes a band (14 and 17) to indicate a measured unit of distance when viewed through a window (33) of the main body near the indicia representing units of distance (22) [0022-0023] (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Grinberg to have the translatable shaft includes a band to indicate a measured unit of distance when viewed through a window of the main body near the indicia representing units of distance based on the teachings of Casutt, because both Grinberg and Casutt are directed to measuring distances between adjacent spinal vertebrae (Grinberg [0001/0054]/ Casutt [0001]), so modifying Grinberg to comprise the aforementioned elements of Casutt would have had the obvious result of measuring distances between adjacent spinal vertebrae using the aforementioned structures of Casutt.


Casutt teaches including a pointer (comprising 14 and 17, in particular 17) extending from one handle (comprising 16a) for resting against a main body (44) near the series of indicia representing units of distance (22) [0022-0023] (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Grinberg to further include a pointer extending from one of the handles for resting against the main body near the series of indicia representing units of distance based on the teachings of Casutt, because both Grinberg and Casutt are directed to measuring distances between adjacent spinal vertebrae (Grinberg [0001/0054]/ Casutt [0001]), so modifying Grinberg to comprise the aforementioned elements of Casutt would have had the obvious result of measuring distances between adjacent spinal vertebrae using the aforementioned structures of Casutt.

Regarding claim 17, Grinberg in view of Casutt teach all the limitations of claim 10, and Grinberg further teaches the distance measured represents a height of the interspinous, interlaminar space between the adjacent vertebrae [abstract, 0054].

Regarding claim 19, Grinberg in view of Casutt teach all the limitations of claim 11, and Grinberg further teaches the force measured (load) represents an amount of tension between the adjacent vertebrae [0015, 0028-0029].

16 is rejected under 35 U.S.C. 103 as being unpatentable over Grinberg in view of Casutt as applied to claim 10 above, and further in view of US 20100114179 A1 to Moore, et al. (hereinafter Moore).
Regarding claim 16, Grinberg in view of Casutt teach all the limitations of claim 10, however they do not teach the units of distance are millimeters.
Moore teaches units of distance (on scale 614) are millimeters [0093] (Fig 21).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Grinberg in view of Casutt to have the units of distance are millimeters based on the teachings of Casutt, because doing so would enable a user to extend the arms an appropriate distance, as recognized by White [0093].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grinberg in view of Casutt as applied to claim 11 above, and further in view of US 20110029079 A1 to Paulos.
Regarding claim 18, Grinberg in view of Casutt teach all the limitations of claim 11, however they do not teach the units of force are Newtons.
Paulos teaches units of force (on calibration markings of slot 454) are Newtons [0052] (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Grinberg in view of Casutt to have the units of force are Newtons, because doing so would provide a level of precision to the force markings, as recognized by Paulos [0052].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791